357 U.S. 348 (1958)
WASHINGTON
v.
UNITED STATES.
No. 1012.
Supreme Court of United States.
Decided June 23, 1958.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT.
Daniel D. Glasser for petitioner.
Solicitor General Rankin, Assistant Attorney General Anderson, Beatrice Rosenberg and Robert G. Maysack for the United States.
PER CURIAM.
The petition for writ of certiorari is granted. The judgment of the United States Court of Appeals for the Seventh Circuit is reversed because of the insufficiency of the evidence and the case is remanded to that Court.
MR. JUSTICE BURTON, MR. JUSTICE CLARK, and MR. JUSTICE WHITTAKER dissent.